DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-9 and 13 are currently pending. 
Claim(s) 8 has been withdrawn. 
Claim(s) 10-12 have been canceled. 

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of preparing a bifacial punched PERC solar cell (Group 2) there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2020
Applicant's election with traverse of Group 1 (Claims 1-7, 9 and 13) in the reply filed on 12/29/2020 is acknowledged.  The traversal is on the ground(s) that Group 1 and Group 2 the references did not teach the shared special technical features (e.g., “wherein the front silver finger includes a second front silver finger and the second front silver finger bypasses the light transmitting region and is in contact with the first front silver finger”).  This is not found persuasive because the shared technical features do not make a contribution over the prior art as set forth below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-7, 9 and 13 are objected to because of the following informalities:
Regarding claims 1-7, 9 and 13
For any abbreviations, at least the first time they are mentioned, the claim should set forth what the abbreviation stands forth in parenthesis following the abbreviation (e.g., PERC). 
Appropriate correction and clarification is required.  
Regarding claim 13
Claim 13 recites the limitations “comprising a PERC solar cell, the PERC solar cell a bifacial PERC solar cell that includes”.  The recitation appears to be missing a transitional term such as comprising between the words “cell” and “a”.  It appears the recitation should read “the PERC solar cell comprising a bifacial PERC solar cell”.  Appropriate correction and clarification is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1 
Claim 1 recites “the rear aluminum finger line” in line 12.  However, while the claim recites a “rear aluminum finger” there is no prior recitation of a “rear aluminum finger line”.  As such there is lack of antecedent basis in the claim. Appropriate correction and clarification is required.  
Regarding claim 4
Claim 4 recites the limitations “the first front silver finger line” and “he second front silver finger line”.  However, while claim 1 recites a “first front silver finger” and a “second front silver finger” there is no prior recitation of a “first front silver finger line” or a “second front silver finger line”.  As such there is lack of antecedent basis in the claim. Appropriate correction and clarification is required.
Regarding claims 2-7
Claims 2-3 and 5-7 are rejected based on their dependency on claim 1.
Regarding claim 9
The limitations “wherein the PERC solar cell is the bifacial punched PERC solar cell” and “the rear aluminum finger line” are unclear and therefore render the claim indefinite.  While the claim recited a “PERC solar cell” and a “rear aluminum finger”, there is no prior recitation of a “bifacial punched PERC solar cell” and “a rear aluminum finger line” in the claim. As such there is lack of antecedent basis in the claim.  Appropriate correction and clarification is required.  
Regarding claim 13
line” in the claim. As such there is lack of antecedent basis in the claim.  Appropriate correction and clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-6, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0365469, Steckemetz et al. in view of CN 101442085, Xinling et al. and US 2015/0101661, Hahn et al.
Regarding claims 1, 9 and 13
Steckemetz teaches a PERC solar cell module/system (corresponding to a solar cell array comprising a plurality of bifacial PERC solar cells) comprising a bifacial punched PERC solar cell [Abstract and paragraphs 0039-0040], the bifacial punched PERC [see Figs. 1-9] solar cell including:
a rear silver busbar (corresponding to current collecting rails 30 which can be made of a conductive material such as silver) [Figs. 1 and 7, paragraphs 0045, 0052, 0057 and 0059]; 
a rear aluminum finger (corresponding to contact fingers 31 which can be made of a conductive material such as aluminum) [Figs. 1 and 7, paragraphs 0045, 0052, 0057 and 0059]; 
a rear passivation layer (corresponding to passivation layer 18) [Figs. 1 and 7, paragraph 0042]; 
a P-type silicon (corresponding to p-type silicon semiconductor body 10) [Fig. 1 and paragraphs 0040-0041]; 
an N-type emitter (corresponding to n-type emitter 13) [Fig. 1 and paragraph 0041]; 

a front silver finger (the front-side contact arrangement includes contact fingers which can are known to be made from conducting materials such as, for example, silver) [paragraphs 0041 and 0052]; and 
a front silver busbar (the front-side contact arrangement includes current collecting bus bars/rails which can are known to be made from conducting materials such as, for example, silver) [paragraphs 0041 and 0052]; 
a grooving region (corresponding to contact openings 20) formed in the rear passivation layer (18) [Fig. 1 and paragraph 0042], the rear aluminum finger (31) being connected to the P-type silicon (10) via the grooving region (the contact structure contacts the rear surface 12a of the semiconductor body i.e., p-type silicon 10, through the contact openings 20) [Figs. 1 and 7, paragraphs 0042 and 0045].
With regards to the limitation “wherein the front silver finger includes a first front silver finger (31) and a second front silver finger, and the second front silver finger is in contact with the first front silver finger,” Steckemetz teaches that providing a redundancy finger i.e., second finger, electrically connecting all contact fingers of the solar cell, corresponding to at least a first finger, forms a redundant current collecting rail which improves the efficiency and reliability of the cell [Fig. 7, paragraphs 0015, 0018, 0022, 0024, 0041, 0057 and 0059].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 
Steckemetz does not teach a light transmitting region penetrating front and rear surfaces of the bifacial punched PERC solar cell.
Xinling teaches forming light transmitting regions (corresponding to light transmitting holes) that penetrate front and rear surfaces of a solar cell [paragraphs 0004, 0008, 0016 and 0029].  Said regions improving the light transmission of the cell while also providing an aesthetically pleasing appearance of the device [paragraphs 0004 and 0016-0017].
Steckemetz and Xinling are analogous inventions in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each cell in Steckemetz to comprise the light transmitting regions of Xinling in order to improve the light transmission of the cell while also providing an aesthetically pleasing appearance of the device [Xinling, paragraphs 0004 and 0016-0017].
Modified Steckemetz does not teach a packaging material.
Hahn teaches that encapsulating a solar cell module in a packaging material (EVA resin) helps to reduce stress factors applied to the module during the operating time (altering environmental temperature, weather inflicted mechanical stress, e.g. by wind and snow) [paragraph 0006].
Modified Steckemetz and Hahn are analogous inventions in the field of solar cell modules comprising PERC solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar cell 
With regards to the limitation “the light transmitting region being disposed outside the rear silver busbar and the front silver busbar, the light transmitting region being surrounded by the rear aluminum finger or being disposed outside the rear aluminum finger, and the light transmitting region being surrounded by the front silver finger or being disposed outside the front silver finger”, it would have been an obvious matter of design choice to modify the transmitting region in modified Steckemetz since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the light transmitting region as disclosed in modified Steckemetz [MPEP 2144.04].
The limitations “punched”, “laser”, “laser grooving”, “by laser grooving”, etc. are considered product by process limitations and therefore do not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]

Regarding claim 3
Modified Steckemetz teaches the bifacial punched PERC solar cell as set forth above, wherein the first front silver finger (31) is linear and the second front silver finger (35) is arc-shaped (the redundancy finger 35, corresponding to the claimed second front silver finger, is an arch) [Steckemetz, Fig. 7 and paragraph 0024]. 
Regarding claim 4
Steckemetz modified by Xinling teaches the bifacial punched PERC solar cell as set forth above.
	 Steckemetz modified by Xinling does not teach the light transmitting region being a circular hole, a square hole, a pentagonal hole or a hexagonal hole. 
Hahn teaches a PERC solar cell wherein the shape of openings may be selected from rectangular, square openings, as well as dots, circles, ovals, or rings [paragraphs 0002, 0058-0059].
Therefore, because Hahn teaches choosing from a finite number of identified, predictable shapes, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Hahn teaches that square and circular openings lead to the anticipated success, said shapes of light transmitting regions are not of innovation but of ordinary skill and common sense [see MPEP 2143].
Regarding claim 5

 Regarding claim 6
Modified Steckemetz teaches the bifacial punched PERC solar cell as set forth above, wherein a size of the light transmitting region is 100 micron to 5 centimeter (0.3-0.5mm) [Xinling, paragraph 0016]
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0365469, Steckemetz et al. in view of CN 101442085, Xinling et al. and US 2015/0101661, Hahn et al. as applied to claims 1, 3-6, 9 and 13 above, and further in view of US 2013/0139871, Hirata et al. and US 2011/0197964, Jang et al.
Regarding claims 2 and 7
All the limitations of claim 1, from which claim 2 depends, have been set forth above.
Modified Steckemetz teaches that the size of the light transmitting region is from 0.3-0.5 mm [Xinling, paragraph 0016].
Modified does not teach a width of the rear aluminum finger line is 150 micron to 5.5 centimeter and a width of the front silver finger line is 30-80 micron.
Hirata teaches a solar cell module comprising a plurality of solar cells [Abstract, Figs. 2a-2b], each comprising a rear finger line (10) and a front finger line (12) [Figs. 2a-2b and paragraphs 0051-0052], wherein the width of the rear finger line (10) if 1.3 mm 
Jang teaches a PERC solar cell wherein when making the width of the rear electrodes/fingers equal or greater to that of the front electrodes ensures increased light transmission efficiency and reduced resistance [paragraph 0101].
Modified Steckemetz, Hirata and Jang are analogous inventions in the field of solar cell modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rear aluminum finger line and the front silver finger line of modified Steckemetz to have a width as set forth in Hirata and Jang because such provides effective front and rear finger lines while also ensuring increased light transmission efficiency and reduced resistance [Hirata, Figs. 2a-2b and paragraphs 0051-0052; Jang, paragraph 0101].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
It is noted that the above combination necessarily results in the size of the light transmitting region being smaller than a width of the rear aluminum finger line and is greater than a width of the front silver finger line [Xinling, paragraph 0016; Hirata, paragraphs 0051-0052]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721